


Exhibit 10.1


EXECUTION VERSION




THIRD AMENDMENT


This Third Amendment, dated as of October 23, 2012 (this “Amendment”), to the
Amended and Restated Credit Agreement, dated as of October 15, 2010 (as amended
by the First Amendment dated as of May 6, 2011 and the Second Amendment dated as
of June 30, 2011, as in effect the date of this Amendment, the “Credit
Agreement”), is among First Solar, Inc., a Delaware corporation (the “Company”),
the Borrowing Subsidiaries (as defined in the Credit Agreement, and together
with the Company, the “Borrowers”), the various financial institutions and other
persons from time to time party thereto (the “Lenders”), and JPMorgan Chase
Bank, N.A., as the administrative agent (in its capacity as the administrative
agent, the “Administrative Agent”).


W I T N E S S E T H:


WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrowers;
WHEREAS, the Borrowers have requested that the Credit Agreement be amended in
the manner set forth herein; and
WHEREAS, the Required Lenders are willing to agree to this Amendment on the
terms, and subject to the conditions, set forth herein.
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations set forth herein and other good and valuable consideration, the
adequacy and receipt of which is hereby acknowledged, and in reliance upon the
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:
1.    Defined Terms. Capitalized terms used but not defined herein shall have
the meanings assigned to such terms in the Credit Agreement.
2.    Amendments to the Credit Agreement. The Credit Agreement shall be amended
as of the Third Amendment Effective Date (as defined below) as provided below.
(a)    Amendments to Section 1(Definitions). Section 1.1 of the Credit Agreement
is hereby amended:
(i)by inserting the following definition in proper alphabetical order:


“Alternative Currency”: any currency (other than Euro, Canadian Dollars or
British Pound Sterling) that has been designated by the Administrative Agent as
an Alternative Currency at the request of the Company and with the consent of
the applicable Issuing Lender.


“Agreed Currency”: as defined in Section 2.23.


“L/C Alternative Currency Sublimit”: $300,000,000. The L/C Alternative Currency
Sublimit is part of, and not in addition to, the Total Revolving Commitments.


“Other Currency”: as defined in Section 2.23.


(ii)by deleting the definitions of “Dollar Equivalent” and “Calculation Date” in
its entirety and replacing it with the following:




--------------------------------------------------------------------------------






“Calculation Date”: (A) two Business Days prior to the last Business Day of each
calendar month (or any other day selected by the Administrative Agent when an
Event of Default has occurred and is continuing); provided, that the second
Business Day preceding each Borrowing Date with respect to any Revolving Loan
denominated in Euro and each issuance of any Letter of Credit denominated in a
currency other than Dollars shall also be a “Calculation Date”; provided,
further, that the second Business Day preceding each date on which any Interest
Period in respect of a Revolving Loan denominated in Euro is continued shall
also be a “Calculation Date” and (B) with respect to any Letter of Credit
denominated in a currency other than Dollars, each of the following: (i) each
date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount) and
(ii) each date of any payment by the Issuing Lender of any Letter of Credit
denominated in an Alternative Currency. The Administrative Agent will notify the
Company of the applicable amounts recalculated on each Calculation Date.


“Dollar Equivalent”: on any date, with respect to any amount denominated in
Euro, Canadian Dollars, British Pound Sterling or any Alternative Currency, the
equivalent in Dollars that may be purchased with such currency at the Spot
Exchange Rate (determined as of the most recent Calculation Date) with respect
to such currency at such date.
(iii)    by amending the definition of “Spot Exchange Rate” by inserting the
following proviso at the end of the first sentence:
provided, that with respect to any Alternative Currency, if at the time of any
such determination, for any reason no such spot rate is being quoted, JPMorgan
Chase Bank, N.A. may use reasonable methods it deems appropriate to determine
such rate.


(b)    Amendments to Section 2 (Amounts and Terms of Revolving Commitments).


(i)Section 2.15(c) of the Credit Agreement is hereby amended by adding “, in
Agreed Currency (with respect to Obligations owed to an Issuing Bank denominated
in an Alternative Currency), in Dollars equal to the Dollar Equivalent (with
respect to Obligations, if any, owed to a Lender denominated in an Alternative
Currency)” immediately after the parenthetical following the reference to
British Pound Sterling.


(ii)Section 2 of the Credit Agreement is hereby amended by adding the following
new Section 2.23 (Currency Indemnity):


2.23     Currency Indemnity. Each Borrower shall, and shall cause the other Loan
Parties to, make payment relative to any Obligation in the currency in which
such Obligation was effected (the “Agreed Currency”). If any payment is received
on account of any Obligation in any currency other than the Agreed Currency (the
“Other Currency”) (whether voluntarily or pursuant to an order or judgment or
the enforcement thereof or the realization of any collateral under the Security
Documents or the liquidation of a Loan Party or otherwise), such payment shall
constitute a discharge of the liability of the Loan Parties hereunder and under
the other Loan Documents in respect of such obligation only to the extent of the
amount of the Agreed Currency which the relevant Lender or Agent, as the case
may be, is able to purchase with the amount of the Other Currency received by it
on the Business Day next following such receipt in accordance with its normal
banking procedures in the relevant jurisdiction and applicable law after
deducting any costs of exchange. To the fullest extent permitted by applicable
law, if the amount of the Other Currency received is insufficient to satisfy the
obligation in the Agreed Currency in full, then the applicable Borrower shall on
demand, and each Borrower hereby agrees to, indemnify the Lenders and the Agents
from and against any loss or cost arising out of or in connection with such
deficiency; provided that if the amount of the Agreed Currency so purchased is
greater than the amount of the Agreed Currency due in respect of such liability
immediately prior to such judgment or order, voluntary prepayment, realization
of collateral, liquidation of a Loan Party or otherwise, then the Agents or the
Lenders, as the case may be, agree to




--------------------------------------------------------------------------------




return the amount of any excess to the Borrower (or to any other Person who may
be entitled thereto under applicable law). To the fullest extent permitted by
applicable law, the foregoing indemnity and agreement by each party shall
constitute an obligation separate and independent from all other obligations
contained in this Agreement and shall give rise to a separate and independent
cause of action.


(c)    Amendments to Section 3 (Letters of Credit).


(i)    Section 3.1(a) is hereby amended to read:


Subject to the terms and conditions hereof, each Issuing Lender, in reliance on
the agreements of the other Revolving Lenders set forth in Section 3.4(a),
agrees to issue letters of credit (“Letters of Credit”) for the account of the
Company or any Borrowing Subsidiary on any Business Day during the Revolving
Commitment Period in such form as may be approved from time to time by such
Issuing Lender; provided that no Issuing Lender shall have any obligation to
issue any Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Commitment then in effect, (ii) 105% of the
Dollar Equivalent of the L/C Obligations attributable to Letters of Credit
denominated in Alternative Currencies would exceed the L/C Alternative Currency
Sublimit then in effect or (iii) the sum of (x) 105% of the Dollar Equivalent of
Letters of Credit denominated in Alternative Currencies plus (y) the Dollar
Equivalent of the Revolving Extensions of Credit then outstanding other than
Letters of Credit denominated in Alternative Currencies would exceed the
Available Revolving Commitments. Each Letter of Credit shall (i) be denominated
in Dollars, Canadian Dollars, Euro or British Pound Sterling, as the case may
be, or, if agreed by the applicable Issuing Lender, any Alternative Currency and
(ii) expire no later than the earlier of (x) the first anniversary of its date
of issuance and (y) the date that is five Business Days prior to the Revolving
Termination Date, provided that any Letter of Credit may provide for the renewal
thereof for additional periods of up to one year (but in no event shall any such
renewal extend beyond the date referred to in clause (y) above). The letters of
credit identified on Schedule 3.1 (the “Existing Letters of Credit”) shall be
deemed to be “Letters of Credit” issued on the Closing Date for all purposes of
this Agreement and the other Loan Documents.


(ii)    The fourth sentence of Section 3.2 is hereby amended to read:


A Letter of Credit shall be issued only if (and upon issuance of each Letter of
Credit the relevant Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the
L/C Obligations shall not exceed the L/C Commitment, (ii) the L/C Obligations
with respect to Letters of Credit denominated in Alternative Currencies shall
not exceed the L/C Alternative Currency Sublimit and (iii) the amount of the
Revolving Extensions of Credit shall not exceed the Total Revolving Commitments.


(iii)    Section 3.3(a) is hereby amended to read:


Each Borrower will pay a fee in Dollars on the Dollar Equivalent of all
outstanding Letters of Credit (including Letters of Credit denominated in
Alternative Currencies) issued for its account at a per annum rate equal to the
Applicable Margin then in effect with respect to Eurocurrency Loans under the
Revolving Loans, shared ratably among the Lenders and payable quarterly in
arrears on each Fee Payment Date after the issuance date. In addition, such
Borrower shall pay to the applicable Issuing Lender for its own account a
fronting fee in Dollars in an amount agreed by the Company and such Issuing
Lender on the undrawn and unexpired Dollar Equivalent amount of each Letter of
Credit issued by such Issuing Lender, payable quarterly in arrears on each Fee
Payment Date after the issuance date.


(iv)    Section 3.4(a) is hereby amended by (A) adding the words “in Dollars
(other than with respect to amounts payable pursuant to Letters of Credit
denominated in Euro, Canadian Dollars




--------------------------------------------------------------------------------




or British Pound Sterling, which for the avoidance of doubt, shall be payable in
the respective currency in which such Letter of Credit is dominated) ” after the
phrase “such L/C Participant shall pay” and (B) adding the words “of the Dollar
Equivalent (other with respect to amounts payable pursuant to Letters of Credit
denominated in Euro, Canadian Dollars or British Pound Sterling, which for the
avoidance of doubt, shall be payable in the respective currency in which such
Letter of Credit is dominated)” after the phrase “such L/C Participant's
Revolving Percentage” in the second sentence thereof.


(v)    Section 3.5 is hereby amended by (A) replacing the first sentence thereof
with the following:


If any draft is paid under any Letter of Credit, the applicable Borrower shall
reimburse the applicable Issuing Lender for the amount of (a) the draft so paid
in the currency in which such Letter of Credit was issued and (b) any Taxes,
fees, charges or other costs or expenses incurred by such Issuing Lender in
connection with such payment, not later than 2:00 P.M., Local Time, on (i) the
Business Day such Borrower receives notice of such draft, if such notice is
received on such day prior to 10:00 A.M., New York City time, or (ii) if clause
(i) above does not apply, the next Business Day following the day that such
Borrower receives notice of such draft. 


and (B) adding the following text at the end of such section:


If, as a result of fluctuations in the exchange rate between the Dollar and any
Alternative Currency, the amount of the L/C Obligations exceeds 105% of the L/C
Commitment, then Company shall, or cause the applicable Borrower to, deposit,
within three Business Days of demand by the Administrative Agent as cash
collateral, an amount in Dollars equal to such excess. The obligation to deposit
amounts shall be absolute and unconditional, without regard to whether any
beneficiary of any such Letter of Credit has attempted to draw down all or a
portion of such amount under the terms of a Letter of Credit. If (1) any
Borrower was required to provide an amount of cash collateral hereunder as a
result of the L/C Obligations exceeding the L/C Commitment due to fluctuations
in the exchange rate between the Dollar and the Canadian Dollar, Euro, British
Pound Sterling or any applicable Alternative Currency, as the case may be, (2)
the L/C Obligations no longer exceeds the L/C Commitment and (3) and the
Borrower is not otherwise required to post cash collateral in respect of the
Letters of Credit hereunder which has not been posted, then the amount of such
excess shall be returned to such Borrower within five Business Days upon request
of the Borrower.
(d)    Section 3.6 is hereby amended by replacing the second sentence thereof
with the following:


Each Borrower also agrees with each Issuing Lender that such Issuing Lender
shall not be responsible for, and such Borrower's Reimbursement Obligations
under Section 3.5 shall not be affected by, among other things, (i) the validity
or genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or (ii) any
dispute between or among such Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred, or
(iii) any claims whatsoever of such Borrower against any beneficiary of such
Letter of Credit or any such transferee, or (iv) subject to the following
sentences, payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (v) subject to the following sentences, any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower's obligations hereunder.




--------------------------------------------------------------------------------




(e)    Amendments to Section 4.18 (Accuracy of Information, etc.). The last
sentence of Section 4.18 of the Credit Agreement is hereby amended by adding a
“(i)” before the word “contained” and adding “and (ii) delivered to the
Administrative Agent pursuant to Section 6.2(g)” immediately after the word
“above”.
(f)    Amendments to Section 6.2 (Certificates; Other Information). Section 6.2
of the Credit Agreement is hereby amended by deleting “and” at the end of
Section 6.2(e) and adding the following new Section 6.2(g) immediately after
Section 6.2(f):
(g)    (i) as soon as available and in any event no later than 90 days after the
commencement of each fiscal year of the Company, detailed projections in a form
customarily prepared by management of the Company for such fiscal year, which
projections shall include (x) a projected year end consolidated balance sheet,
income statement and statement of cash flows and (y) a statement of all the
material assumptions on which such projections are based; and
(ii) as soon as available and in any event no later than 45 days after the end
of the second quarterly period of each fiscal year, detailed projections in a
form customarily prepared by management of the Company including (I) updated
projections for such fiscal year and (II) projections for the next succeeding
fiscal year, which projections shall include, in the case of each of (I) and
(II) above, (x) a projected year end consolidated balance sheet, income
statement and statement of cash flows and (y) a statement of all the material
assumptions on which such projections are based.
(g)    Amendments to Section 10.5 (Payment of Expenses and Taxes). Section 10.5
of the Credit Agreement is hereby amended by adding “ each Issuing Lender,”
immediately before the words “each Lender” where first used in clause (d)
thereof.


3.    Conditions Precedent. This Amendment shall become effective on the date
(the “Third Amendment Effective Date”) on which (a) the Administrative Agent
shall have received counterparts of this Amendment, duly executed by the
Company, the Administrative Agent and the Required Lenders, and (b) the Company
shall have paid to each consenting Lender who has delivered to the
Administrative Agent an executed counterpart of this Amendment prior to noon
(New York City time) by October 19, 2012 a work fee of US$5,000.00.


4.    Representations and Warranties. To induce the Lenders and the
Administrative Agent to enter into this Amendment, the Company hereby represents
and warrants to the Administrative Agent and each Lender that:
(a)    after giving effect to this Amendment, each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents is true
and correct in all material respects on and as of the date hereof as if made on
and as of such date, except for representations and warranties expressly stated
to relate to a specific earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date;
(b)    the Company has taken all necessary action to authorize the execution,
delivery and performance of this Amendment, this Amendment has been duly
executed and delivered by the Company, and this Amendment is the legal, valid
and, upon satisfaction of the conditions in Section 3 of this Amendment, binding
obligation of the Company, enforceable against it in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, or similar laws affecting the enforcement of creditors' rights
generally and by principles of equity; and
(c)    at the time of and immediately after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing.
5.    Reference to and Effect on the Loan Documents. Except as expressly amended
hereby, all of the terms and provisions of the Credit Agreement and all other
Loan Documents are and shall remain in full force and effect and are hereby
ratified and confirmed. Nothing herein shall be deemed to entitle the Company to
a consent to, or a waiver,




--------------------------------------------------------------------------------




amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
Loan Document in similar or different circumstances.
6.    Counterparts. This Amendment may not be amended nor may any provision
hereof be waived except pursuant to a writing signed by the Company, the
Administrative Agent and the Required Lenders. This Amendment may be executed by
one or more of the parties to this Amendment on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Amendment by email or facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof. A set of the copies of this
Amendment signed by all the parties shall be lodged with the Company and the
Administrative Agent.
7.    Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY
AGREES AS SET FORTH FURTHER IN SECTION 10.12 OF THE CREDIT AGREEMENT AS IF SUCH
SECTION WERE SET FORTH IN FULL HEREIN.
8.    Loan Document and Integration. This Amendment is a Loan Document, and
together with the other Loan Documents, incorporates all negotiations of the
parties hereto with respect to the subject matter hereof and is the final
expression and agreement of the parties hereto with respect to the subject
matter hereof.
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.


FIRST SOLAR, INC.,
By:
 
/s/ David Brady
 
Name:David Brady
 
Title:VP, Corporate Treasurer









 








































--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE
THIRD AMENDMENT TO THE
CREDIT AGREEMENT OF FIRST SOLAR, INC.






JPMORGAN CHASE BANK, N.A.
By:
 
/s/ Gregory T. Martin
 
Name:Gregory T. Martin
 
Vice President





CITIBANK NA
By:
 
/s/ Louis Esposito
 
Name:Louis Esposito
 
Director







THE ROYAL BANK OF SCOTLAND PLC - STAMFORD
By:
 
/s/ Tyler J McCarthy
 
Name:Tyler J McCarthy
 
Director





    
SOCIETE GENERALE
By:
 
/s/ Yao Wang
 
Name:Yao Wang
 
Director





MORGAN STANLEY BANK, N.A.
By:
 
/s/ John Durland
 
Name: John Durland
 
Authorized Signatory







--------------------------------------------------------------------------------






SIGNATURE PAGE TO THE
THIRD AMENDMENT TO THE
CREDIT AGREEMENT OF FIRST SOLAR, INC.






CREDIT AGRICOLE COPORATE AND INVESTMENTBANK
By:
 
/s/ Blake Wright
 
Name: Blake Wright
 
Managing Director
 
 
 
/s/ James Austin
 
Name: James Austin
 
Vice President





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
By:
 
/s/ Ari Bruger
 
Name: Ari Bruger
 
Vice President
 
 
 
/s/ Alex Verdone
 
Name: Alex Verdone
 
Associate





ROYAL BANK OF CANADA
By:
 
/s/ Frank Lambrinos
 
Name: Frank Lambrinos
 
Authorized Signatory





WELLS FARGO BANK, NATIONAL ASSOCIATION
By:
 
/s/ Lenard Weiner
 
Name: Lenard Weiner
 
Senior Vice President











--------------------------------------------------------------------------------








SIGNATURE PAGE TO THE
THIRD AMENDMENT TO THE
CREDIT AGREEMENT OF FIRST SOLAR, INC.




BANK OF AMERICA, N.A.
By:
 
/s/ David R. Barney
 
Name: David R. Barney
 
Senior Vice President





GOLDMAN SACHS BANK (EUROPE), PLC
By:
 
/s/ Kate Dawson
 
Name: Kate Dawson
 
Authorized Signatory





HSBC BANK USA NATIONAL ASSOCIATION
By:
 
/s/ Steven F Larsen
 
Name: Steven F Larson
 
Vice President





DEUTSCHE BANK AG NEW YORK BRANCH
By:
 
/s/ Ming K. Chu
 
Name: Ming K. Chu
 
Vice President
 
 
 
/s/ Virgina Cosenza
 
Name: Virginia Cosenza
 
Vice President



